 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 260 
In the House of Representatives, U. S.,

September 16, 2009
 
RESOLUTION 
Supporting efforts to reduce infant mortality in the United States. 
 
 
Whereas the infant mortality rate of a nation is an important indicator of that nation’s overall health; 
Whereas the Centers for Disease Control and Prevention have found that the United States ranked 29th in the world in infant mortality in 2004, falling from 12th in 1960; 
Whereas there are more than 28,000 deaths to children under 1 year of age each year in the United States; 
Whereas preterm birth has a considerable impact on the United States infant mortality rate, in 2005, 68.6 percent of all infant deaths occurred to preterm infants, up from 65.6 percent in 2000; 
Whereas the United States infant mortality rate for non-Hispanic Black women was 2.4 times the rate for non-Hispanic White women in 2005; 
Whereas in 2005, the United States infant mortality rates were above average for non-Hispanic Black women at 13.63 deaths per 1,000 live births, for Puerto Rican women at 8.30 deaths per 1,000 live births, and for American Indian or Alaska Native women at 8.06 deaths per 1,000 live births; 
Whereas in Memphis, Tennessee, the infant mortality rate is three times higher than that of the United States (higher than any other city in the country), and the 2005 infant mortality rate in the 38108 zip code of Memphis was deadlier for babies than that of the countries of Vietnam, Iran, and El Salvador with 31 deaths per 1,000 live births, 5 times that of the 2005 national average of 6.86 deaths per 1,000 live births; 
Whereas adequate prenatal care has a studied, positive effect on the health of the baby; 
Whereas prenatal care is one of the most important interventions for ensuring the health of pregnant women and their infants; 
Whereas 29 percent of mothers 15 to 19 years of age received no early prenatal care in 2004 according to the Department of Health and Human Services; 
Whereas non-Hispanic Black mothers were 2.6 times more likely than non-Hispanic White mothers to begin prenatal care in the third trimester, or not receive prenatal care at all; 
Whereas babies born to mothers who received no prenatal care are three times more likely to be born at low birth weight, and five times more likely to die, than those whose mothers received prenatal care, as stated by the Department of Health and Human Services; 
Whereas the United States’ high infant mortality rate reflects in part racial disparities in premature and low birthweight babies; and 
Whereas the racial disparities in infant mortality may relate to socioeconomic status, access to medical care, and the education level of the mother: Now, therefore, be it  
 
That the House of Representatives supports efforts to understand racial disparities and the rate of infant mortality in order to lower the rate of infant mortality in the United States. 
 
Lorraine C. Miller,Clerk.
